

116 HR 5374 RH: Advanced Geothermal Research and Development Act of 2019
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 401116th CONGRESS2d SessionH. R. 5374[Report No. 116–500, Part I]IN THE HOUSE OF REPRESENTATIVESDecember 10, 2019Mr. Lucas (for himself and Ms. Johnson of Texas) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedSeptember 11, 2020Reported from the Committee on Science, Space, and Technology with an amendmentStrike out all after the enacting clause and insert the part printed in italicSeptember 11, 2020Committee on Education and Labor discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on December 10, 2019A BILLTo establish and support advanced geothermal research and development programs at the Department of Energy, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Advanced Geothermal Research and Development Act of 2019.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Hydrothermal research and development.Sec. 4. General geothermal systems research and development.Sec. 5. Enhanced geothermal systems research and development.Sec. 6. Geothermal heat pumps and direct use.Sec. 7. Cost sharing and proposal evaluation.Sec. 8. Advanced geothermal computing and data science research and development.Sec. 9. Geothermal workforce development.Sec. 10. Organization and administration of programs.Sec. 11. Repeals.Sec. 12. Authorization of appropriations.Sec. 13. International geothermal energy development.Sec. 14. Reauthorization of High Cost Region Geothermal Energy Grant Program.2.DefinitionsSection 612 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17191) is amended—(1)by amending paragraph (1) to read as follows:(1)EngineeredWhen referring to enhanced geothermal systems, the term engineered means designed to access subsurface heat, including stimulation and nonstimulation technologies to address one or more of the following issues:(A)Lack of effective permeability, porosity or open fracture connectivity within the heat reservoir.(B)Insufficient contained geofluid in the heat reservoir.(C)A low average geothermal gradient which necessitates deeper drilling, or the use of alternative heat sources or heat generation processes.;(2)by redesignating paragraphs (2) through (7) as paragraphs (3) through (8), respectively; and(3)by adding after paragraph (1) the following:(2)Eligible entityThe term ‘eligible entity’ means any of the following entities:(A)An institution of higher education.(B)A National laboratory.(C)A Federal research agency.(D)A State research agency.(E)A nonprofit research organization.(F)An industrial entity.(G)A consortium of 2 or more entities described in subparagraphs (A) through (F)..3.Hydrothermal research and developmentSection 613 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17192) is amended to read as follows:613.Hydrothermal research and development(a)In generalThe Secretary shall carry out a program of research, development, demonstration, and commercial application for geothermal energy production from hydrothermal systems.(b)ProgramsThe program authorized in subsection (a) shall include the following:(1)Advanced hydrothermal resource toolsThe research and development of advanced geologic tools to assist in locating hydrothermal resources, and to increase the reliability of site characterization, including the development of new imaging and sensing technologies and techniques to assist in prioritization of targets for characterization;(2)Exploratory drilling for geothermal resourcesThe demonstration of advanced technologies and techniques of siting and exploratory drilling for undiscovered resources in a variety of geologic settings, carried out in collaboration with industry partners that will assist in the acquisition of high quality data sets relevant for hydrothermal subsurface characterization activities.4.General geothermal systems research and developmentSection 614 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17193) is amended to read as follows: 614.General geothermal systems research and development(a)Subsurface components and systemsThe Secretary shall support a program of research, development, demonstration, and commercial application of components and systems capable of withstanding geothermal environments and necessary to develop, produce, and monitor geothermal reservoirs and produce geothermal energy.(b)Environmental impactsThe Secretary shall—(1)support a program of research, development, demonstration, and commercial application of technologies and practices designed to mitigate or preclude potential adverse environmental impacts of geothermal energy development, production or use; and(2)support a research program to identify potential environmental impacts, including induced seismicity, and environmental benefits of geothermal energy development, production, and use, and ensure that the program described in paragraph (1) addresses such impacts, including water use and effects on groundwater and local hydrology; (3)support a program of research to compare the potential environmental impacts and environmental benefits identified as part of the development, production, and use of geothermal energy with the potential emission reductions of greenhouse gases gained by geothermal energy development, production, and use; and(4)in carrying out this section, the Secretary shall, to the maximum extent practicable, consult with relevant federal agencies, including the Environmental Protection Agency.(c)Reservoir thermal energy storageThe Secretary shall support a program of research, development, and demonstration of reservoir thermal energy storage, emphasizing cost-effective improvements through deep direct use engineering, design, and systems research.(d)Oil and gas technology transfer initiative(1)In generalThe Secretary shall support an initiative among the Office of Fossil Energy, the Office of Energy Efficiency and Renewable Energy, and the private sector to research, develop, and demonstrate relevant advanced technologies and operation techniques used in the oil and gas sector for use in geothermal energy development.(2)PrioritiesIn carrying out paragraph (1), the Secretary shall prioritize technologies with the greatest potential to significantly increase the use and lower the cost of geothermal energy in the United States, including the cost and speed of geothermal drilling surface technologies, and well construction.(e)Coproduction of geothermal energy and minerals production research and development initiative(1)In generalThe Secretary shall carry out a research and development initiative under which the Secretary shall award grants to demonstrate the coproduction of critical minerals from geothermal resources.(2)RequirementsAn award made under paragraph (1) shall—(A)improve the cost effectiveness of removing minerals from geothermal brines as part of the coproduction process;(B)increase recovery rates of the targeted mineral commodity;(C)decrease water use and other environmental impacts, as determined by the Secretary; and(D)demonstrate a path to commercial viability.(f)Flexible operationsThe Secretary shall support a research initiative on flexible operation of geothermal power plants.(g)Hybrid energy systemsThe Secretary shall identify opportunities for joint research, development, and demonstration programs between geothermal systems and other energy generation or storage systems..5.Enhanced geothermal systems research and developmentSection 615 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17194) is amended to read as follows:615.Enhanced geothermal systems research and development(a)In generalThe Secretary shall support a program of research, development, demonstration, and commercial application for enhanced geothermal systems, including the programs described in subsection (b).(b)Enhanced geothermal systems technologiesIn collaboration with industry partners, institutions of higher education, and the national laboratories, the Secretary shall support a program of research, development, demonstration, and commercial application of the technologies to achieve higher efficiency and lower cost enhanced geothermal systems, including—(1)reservoir stimulation;(2)drilled, non-stimulated (e.g. closed-loop) reservoir technologies;(3)reservoir characterization, monitoring, and modeling and understanding of the surface area and volume of fractures;(4)stress and fracture mapping including real time monitoring and modeling;(5)tracer development;(6)three and four-dimensional seismic imaging and tomography;(7)well placement and orientation;(8)long-term reservoir management;(9)drilling technologies, methods, and tools;(10)improved exploration tools;(11)zonal isolation; and(12)understanding induced seismicity risks from reservoir engineering and stimulation.(c)Frontier observatory for research in geothermal energyThe Secretary shall support the establishment and construction of up to 3 field research sites, which shall each be known as a Frontier Observatory for Research in Geothermal Energy or FORGE site to develop, test, and enhance techniques and tools for enhanced geothermal energy.(1)DutiesThe Secretary shall—(A)award grants in support of research and development projects focused on advanced monitoring technologies, new technologies and approaches for implementing multi-zone stimulations, nonstimulation techniques, and dynamic reservoir modeling that incorporates all available high-fidelity characterization data; and(B)seek opportunities to coordinate efforts and share information with domestic and international partners engaged in research and development of geothermal systems and related technology, including coordination between FORGE sites.(2)Site selectionOf the FORGE sites referred to in paragraph (1), the Secretary shall—(A)consider applications through a competitive, merit-reviewed process, from National Laboratories, multi-institutional collaborations, institutes of higher education and other appropriate entities best suited to provide national leadership on geothermal related issues and perform the duties enumerated under this subsection; and(B)prioritize existing field sites and facilities with capabilities relevant to the duties enumerated under this subsection.(3)Existing forge sitesA FORGE site already in existence on the date of enactment of this Act may continue to receive support.(4)FundingOut of funds authorized to be appropriated under section 12 of the Advanced Geothermal Research and Development Act of 2019, there shall be made available to the Secretary to carry out the FORGE activities under this paragraph—(A)$45,000,000 for fiscal year 2021;(B)$55,000,000 for fiscal year 2022;(C)$65,000,000 for fiscal year 2023;(D)$70,000,000 for fiscal year 2024; and(E)$70,000,000 for fiscal year 2025.In carrying out this section, the Secretary shall consider the balance between funds dedicated to construction and operations and research activities to reflect the state of site development. (d)Enhanced geothermal systems demonstrations(1)In generalBeginning on the date of enactment of the Advanced Geothermal Research and Development Act of 2019, the Secretary, in collaboration with industry partners, institutions of higher education, and the national laboratories, shall support an initiative for demonstration of enhanced geothermal systems for power production or direct use.(2)Projects(A)In generalUnder the initiative described in paragraph (1), demonstration projects shall be carried out in locations that are commercially viable for enhanced geothermal systems development, while also considering environmental impacts to the maximum extent practicable, as determined by the Secretary.(B)RequirementsDemonstration projects under subparagraph (A) shall—(i)collectively demonstrate—(I)different geologic settings, such as hot sedimentary aquifers, layered geologic systems, supercritical systems, and basement rock systems; and(II)a variety of development techniques, including open hole and cased hole completions, differing well orientations, and stimulation and nonstimulation mechanisms; and(ii)to the extent practicable, use existing sites where subsurface characterization or geothermal energy integration analysis has been conducted.(C)Eastern demonstrationNot fewer than 1 of the demonstration projects carried out under subparagraph (A) shall be located an area east of the Mississippi that is suitable for enhanced geothermal demonstration for power, heat, or a combination of power and heat..6.Geothermal heat pumps and direct use(a)In generalTitle VI of the Energy Independence and Security Act of 2007 is amended by inserting after section 616 (42 U.S.C. 17195) the following:616A.Geothermal heat pumps and direct use research and development(a)PurposesThe purposes of this section are—(1)to improve the understanding of related earth sciences, components, processes, and systems used for geothermal heat pumps and the direct use of geothermal energy; and(2)to increase the energy efficiency, lower the cost, increase the use, and improve and demonstrate the effectiveness of geothermal heat pumps and the direct use of geothermal energy.(b)DefinitionsIn this section:(1)Direct use of geothermal energyThe term direct use of geothermal energy means geothermal systems that use water directly or through a heat exchanger to provide—(A)heating and cooling to buildings, commercial districts, residential communities, and large municipal, or industrial projects; or(B)heat required for industrial processes, agriculture, aquaculture, and other facilities.(2)Economically distressed areaThe term economically distressed area means an area described in section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)).(3)Geothermal heat pumpThe term geothermal heat pump means a system that provides heating and cooling by exchanging heat from shallow geology, groundwater, or surface water using—(A)a closed loop system, which transfers heat by way of buried or immersed pipes that contain a mix of water and working fluid; or(B)an open loop system, which circulates ground or surface water directly into the building and returns the water to the same aquifer or surface water source.(c)Program(1)In generalThe Secretary shall support within the Geothermal Technologies Office a program of research, development, and demonstration for geothermal heat pumps and the direct use of geothermal energy.(2)AreasThe program under paragraph (1) may include research, development, demonstration, and commercial application of—(A)geothermal ground loop efficiency improvements, cost reductions, and improved installation and operations methods;(B)the use of geothermal energy for building-scale energy storage;(C)the use of geothermal energy as a grid management resource or seasonal energy storage;(D)geothermal heat pump efficiency improvements;(E)the use of alternative fluids as a heat exchange medium, such as hot water found in mines and mine shafts, graywater, or other fluids that may improve the economics of geothermal heat pumps;(F)heating of districts, neighborhoods, communities, large commercial or public buildings, and industrial and manufacturing facilities;(G)the use of low temperature groundwater for direct use; and(H)system integration of direct use with geothermal electricity production.(3)Environmental impactsIn carrying out the program, the Secretary shall identify and mitigate potential environmental impacts in accordance with section 614(c).(d)Grants(1)In generalThe Secretary shall carry out the program established in subsection (c) by making grants available to State, local, and Tribal governments, institutions of higher education, nonprofit entities, National Laboratories, utilities, and for-profit companies.(2)PriorityIn making grants under this subsection, the Secretary may give priority to proposals that apply to large buildings, commercial districts, and residential communities that are located in economically distressed areas and areas that the Secretary determines to have high economic potential for geothermal district heating based on the report, Geovision: Harnessing the Heat Beneath our Feet published by the Department in 2019, or a successor report..(b)Conforming amendmentSection 1(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 note) is amended in the table of contents by inserting after the item relating to section 616 the following:616A. Geothermal heat pumps and direct use research and development..7.Cost sharing and proposal evaluationSection 617(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17196) is amended by striking paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively. 8.Advanced geothermal computing and data science research and development(a)In generalSection 618 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17197) is amended to read as follows: 618.Advanced geothermal computing and data science research and development(a)In generalThe Secretary shall carry out a program of research and development of advanced computing and data science tools for geothermal energy.(b)ProgramsThe program authorized in subsection (a) shall include the following:(1)Advanced computing for geothermal systems technologiesResearch, development, and demonstration of technologies to develop advanced data, machine learning, artificial intelligence, and related computing tools to assist in locating geothermal resources, to increase the reliability of site characterization, to increase the rate and efficiency of drilling, to improve induced seismicity mitigation, and to support enhanced geothermal systems technologies.(2)Geothermal systems reservoir modelingResearch, development, and demonstration of models of geothermal reservoir performance and enhanced geothermal systems reservoir stimulation technologies and techniques, with an emphasis on accurately modeling fluid and heat flow, permeability evolution, geomechanics, geochemistry, seismicity, and operational performance over time, including collaboration with industry and field validation.(c)CoordinationIn carrying out these programs, the Secretary shall ensure coordination and consultation with the Department of Energy’s Office of Science. The Secretary shall ensure, to the maximum extent practicable, coordination of these activities with the Department of Energy National Laboratories, institutes of higher education, and the private sector..(b)Conforming amendmentSection 1(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 note) is amended in the table of contents by amending the item related to section 618 to read as follows: Sec. 618. Advanced geothermal computing and data science research and development..9.Geothermal workforce development(a)In generalSection 619 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17198) is amended to read as follows:619.Geothermal workforce developmentThe Secretary shall support the development of a geothermal energy workforce through a program that—(1)facilitates collaboration between university students and researchers at the national laboratories; and(2)prioritizes science in areas relevant to the mission of the Department through the application of geothermal energy tools and technologies..(b)Conforming amendmentSection 1(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 note) is amended in the table of contents by amending the item related to section 619 to read as follows: Sec. 619. Geothermal workforce development..10.Organization and administration of programsSection 621 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17200) is amended to read as follows:621.Organization and Administration of Programs(a)Education and outreachIn carrying out the activities described in this subtitle, the Secretary shall support education and outreach activities to disseminate information on geothermal energy technologies and the geothermal energy workforce, including activities at the Frontier Observatory for Research in Geothermal Energy site(s).(b)Technical assistanceIn carrying out this subtitle, the Secretary shall also conduct technical assistance and analysis activities with eligible entities for the purpose of supporting the commercial application of advances in geothermal energy systems development and operations, which may include activities that support expanding access to advanced geothermal energy technologies for rural, Tribal, and low-income communities.(c)ReportEvery 5 years after the date of enactment of Advanced Geothermal Research and Development Act of 2019 , the Secretary shall report to the Committee on Science and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on advanced concepts and technologies to maximize the geothermal resource potential of the United States.(d)Progress reportsNot later than 1 year after the date of enactment of the Advanced Geothermal Research and Development Act of 2019, and every 2 years thereafter, the Secretary shall submit to the Committee on Science and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the results of projects undertaken under this part and other such information the Secretary considers appropriate..11.Repeals(a)In generalSubtitle B of title VI of the Energy Independence and Security Act of 2007 (42 U.S.C. 17191 et seq.) is amended by striking section 620.(b)Conforming amendmentSection 1(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 note) is amended in the table of contents by striking the item related to section 620.12.Authorization of appropriationsSection 623 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17202) is amended to read as follows:623.Authorization of AppropriationsThere are authorized to be appropriated to the Secretary to carry out the programs under the Advanced Geothermal Research and Development Act of 2019—(1)$121,375,000 for fiscal year 2021;(2)$132,750,000 for fiscal year 2022;(3)$144,125,000 for fiscal year 2023;(4)$150,500,000 for fiscal year 2024; and(5)$151,875,000 for fiscal year 2025..13.International geothermal energy developmentSection 624 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17203) is amended—(1)by amending subsection (a) to read as follows:(a)In generalThe Secretary of Energy, in coordination with other appropriate Federal and multilateral agencies (including the United States Agency for International Development) shall support collaborative efforts with international partners to promote the research, development, and demonstration of geothermal technologies used to develop hydrothermal and enhanced geothermal system resources.; and(2)by striking subsection (c). 14.Reauthorization of High Cost Region Geothermal Energy Grant ProgramSection 625 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17204) is amended—(1)in subsection (a)(2), by inserting  or heat after electrical power; and(2)by amending subsection (e) to read as follows:(e)Authorization of appropriationsOut of funds authorized under section 12 of the Advanced Geothermal Research and Development Act of 2019, there is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2021 through 2025..September 11, 2020Reported from the Committee on Science, Space, and Technology with an amendmentSeptember 11, 2020Committee on Education and Labor discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed